Dissenting Opinion by
Mr. Chiee Justice Bell:
No provision in the Philadelphia Home Buie Charter permits the Mayor to appoint a police board having *183not merely advisory powers but, in practical effect, Judicial review powers. The Home Rule Charter provides for only two review boards, namely, a Board of Licenses and Inspection Review and the Tax Review Board. Since the Police Board was illegally created, I dissent and would affirm the decision of the Chancellor below.
Mr. Justice O’Bkien joins in this dissenting opinion.